Citation Nr: 0617171	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
and sinusitis.

2.  Entitlement to an initial compensable rating for otitis 
media with Eustachian tube dysfunction.

3.  Entitlement to an initial compensable rating for residual 
keloid scaring, upper right back and shoulder. 

4.  Entitlement to an initial compensable rating for eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1997 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  In that decision the RO denied, in 
relevant part, service connection for allergic rhinitis and 
sinusitis.  By that same decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
rating for each of the following conditions: residual keloid 
scaring, upper right back and shoulder; otitis media with 
Eustachian tube dysfunction; and eczema.  The veteran 
perfected appeals as to the service connection denial 
(allergic rhinitis and sinusitis); and as to the 
noncompensable ratings assigned for each of the latter three 
disabilities.  


FINDINGS OF FACT

1.  The objective medical evidence is in equipoise as to 
whether his current allergic rhinitis and sinusitis are 
related to service.

2.  The veteran has Level I hearing loss in his right ear and 
Level I hearing loss in his left ear; both ear drums are 
normal; and he does not have tinnitus.

3.  The veteran's residual keloid scaring consists of a 
slightly thickened, 2 cm by 1 cm triangular scar; and a 1.5 
by 1 cm flat scar on the right upper back; which are 
completely epithelialized, with no erosions or ulcer.

4.  The veteran's eczema involves mild xerosis of the hands; 
and no pustules, fissures, or plaques; and 20 follicular 
bases papules on the arms, and upper back.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
allergic rhinitis and sinusitis were incurred in active 
military service. 38 U.S.C.A. §§ 1110, 5107 (West 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.380 (2005).

2.  The criteria for an initial compensable rating for otitis 
media with Eustachian tube dysfunction are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2005); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.85, 4.86a, Diagnostic Codes 6100, 6201 (2005).
 
3.  The criteria for a compensable rating for residual keloid 
scaring, upper right back and shoulder, keloid are not met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic Code 
7800, 7803, 7804, 7805 (as in effect prior to August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800, 7801, 7802, 
7803, 7804, 7805 (as in effect August 30, 2002, and 
thereafter).

4.  The criteria for a compensable rating for eczema are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic 
Code 7806 (as in effect prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, 7801, 7802, 7803, 7804, 7805, 
7806 (as in effect August 30, 2002, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the claims for service connection for 
allergic rhinitis and sinusitis, the Board finds that the 
notice requirements of the VCAA were provided to the veteran 
by way of letters dated August 2002 and February 2004.  
However, given the favorable action taken below, the Board 
finds that a detailed discussion of the VCAA at this point is 
not required concerning said claims.

As for the initial rating claims, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless error, and that the veteran has not been prejudiced 
thereby.  The content of a February 2004 letter essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In this 
regard, the letter informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for higher initial ratings.  The letter 
also informed the veteran of his and VA's respective duties 
for obtaining evidence.  The letter asked him to inform VA of 
any additional evidence or to send the evidence itself.  In 
effect, this letter may be reasonably understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case and supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding the initial rating claims.  
By way of these documents, the veteran was specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.

Additionally, where the claims involve basic entitlement to 
service connection as well as the assignment of an initial 
rating, as in this case, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to require notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Despite the inadequate notice provided to the veteran on 
these two elements with respect to issues on appeal, the 
Board finds no prejudice to the veteran in processing with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In that regard, because the 
claims for service connection for allergic rhinitis and 
sinusitis are being granted, the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  
Similarly, since the Board concludes below that the 
preponderance is against the veteran's claims for a higher 
ratings, any questions as to the appropriate effective date 
to be assigned is rendered moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports and statements made by the veteran in 
support of his claims.

In sum, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claims.

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Under 38 C.F.R. § 3.380, diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment; and if preexisting, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of allergic 
rhinitis and sinusitis, as reflected in the records discussed 
below.  Because the record contains competent medical 
evidence of a current allergic rhinitis and sinusitis 
disorder, and no evidence to the contrary, the Board concedes 
the presence of such disability.  The question therefore is 
whether this disability was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303.

A service medical record show that in December 1999, the 
veteran was seen for complaints associated with a November 
1998 injury in which the veteran ruptured his tympanic 
membrane and later developed ear infection.  The veteran 
reported that he was "always congested," has a "nasal 
voice," and had broken his nose several times.  At that time 
the assessment included allergic rhinitis.  The treatment 
provider prescribed Claritin for the veteran.

When seen in March 2000, the veteran was diagnosed as having 
allergic rhinitis.  The veteran was seen by ENT (ear, nose 
and throat) in May 2000.  The consultation report of that 
visit contains an assessment of allergic rhinitis.  

The veteran was seen in February 2001, asking for Claritin; 
the prescription was refilled.  The assessment at that time 
included allergic rhinitis.  A medical record of treatment 
for a left knee condition, dated in May 2001, contains a 
notation of "illnesses; allergic rhinitis."  

At the time of a June 2001 examination, the veteran reported 
having sinus problems, with frequent upper respiratory 
infection, sinusitis, and allergic rhinitis.  On examination, 
the evaluation of the nose and sinuses was normal.   

The veteran was seen in December 2001 for complaints of sinus 
pressure.  The treatment provider noted that the veteran had 
a history of allergic rhinitis and was currently on 
medication.

During a January 2002 examination for the purpose of release 
from active duty/discharge, the veteran reported that he had 
ear pain, and nasal congestion secondary to allergic 
rhinitis.  On examination, evaluation of the nose and sinuses 
was normal. 

During an October 2002 VA examination, the veteran reported 
complaints of shortness of breath, which he attributed to his 
allergic rhinitis and sinusitis.  He reported that this was 
aggravated after he had a ruptured eardrum in service; and 
that since the rupture, he has had multiple sinus problems.  
After examination, the report contains a diagnosis of 
allergic rhinitis/sinusitis.

During an October 2002 VA ear, nose, and throat examination, 
the veteran reported complaints of intermittent postnasal 
drip and drainage with congestion for the past about three 
years.  After examination, the report contains a diagnosis of 
nonallergic and allergic rhinitis on an intermittent basis 
over the past three years, and no nasal polyps or 
obstruction.

During an August 2004 VA examination for nose, sinus, larynx, 
and pharynx, the veteran reported complaints of symptoms 
since 1998; describing allergic rhinitis with congestion and 
sneezing in the spring and fall, and intermittent problems of 
some degree throughout the year.  He also described recurrent 
bouts of sinusitis since 1998, requiring antibiotics several 
times a year, and occasional epistaxis.  After examination, 
the report contains a diagnosis including the following: 
allergic rhinitis since 1998, worse in the spring and fall 
treated with antihistamines, and steroid nasal sprays; he has 
no nasal polyps and no nasal obstruction; he has recurrent 
sinusitis since 1998, nondebilitating and requiring 
antibiotics about two times a year; and he has recurrent 
epistaxis intermittently since 1998 occurring several times a 
year.

The veteran contends that he currently suffers from allergic 
rhinitis and sinusitis that initially manifested during 
service.  The evidence supports this claim.

The veteran is competent to attest that during his active 
service and continuously since then, he had symptoms 
associated with his diagnosed allergic rhinitis and 
sinusitis.  The medical evidence record substantiates that, 
and includes evidence showing diagnoses of allergic rhinitis 
during that active service; and there is medical evidence of 
a continuity of that symptomatology after service.  There is 
also medical evidence, as reflected in the August 2004 VA 
examination report, that the veteran has had recurrent 
sinusitis since 1998 during service.

The Board is aware of 38 C.F.R. § 3.380, which provides that 
seasonal and other acute allergic manifestations are 
generally regarded as acute diseases; however, in this case 
the medical record shows an initial chronic onset of allergic 
rhinitis and sinusitis in service as opposed to an acute or 
seasonal disability as contemplated in section 3.380.  On the 
September 1997 enlistment examination, the veteran did not 
report any problems with symptoms of allergic rhinitis or 
sinusitis; and a diagnosis of allergic rhinitis or sinusitis 
was not rendered on examination.  Only much later in December 
1999-when the veteran was seen for complaints associated 
with a November 1998 injury in which he ruptured his tympanic 
membrane and later developed ear infection-was allergic 
rhinitis diagnosed, and Claritin prescribed.
Accordingly, the Board finds that the evidence supports the 
veteran's claim of service connection for allergic rhinitis 
and sinusitis on a direct incurrence basis. 

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for allergic rhinitis and sinusitis.  

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise.  That is, it is at least as likely as 
not that the claimed allergic rhinitis and sinusitis are 
linked to service.  The veteran is therefore entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, it is the judgment of the Board that 
service connection is warranted for allergic rhinitis and 
sinusitis.

B.  Initial Ratings

Disability evaluations are determined by comparing the 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which are based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question that arises as to which rating 
to apply, the higher rating is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. (2005).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Otitis Media With Eustachian Tube Dysfunction

The veteran's statements regarding the effect that his 
service-connected otitis media with Eustachian tube 
dysfunction has had on his life have been duly noted.  In 
this regard, an October 2002 VA examination report indicates 
that the veteran related that he had intermittent Eustachian 
tube dysfunction and occasional episodes of otitis media 
several times a year, with associated ear discomfort.  He 
complained of decreased hearing since his injury in 1998.  
Upon examination, both eardrums were normal.  The diagnoses 
were of  (1) status post ruptured eardrums in 1998 secondary 
to a scuba accident; he is well healed; and has had bilateral 
neurosensory hearing loss since that injury in 1998; and (2) 
intermittent Eustachian tube dysfunction since injury in 
1998, and occasional otitis media once or twice a year 
requiring antibiotic therapy since 1998. 

During an August 2004 VA examination, the veteran reported 
that since he ruptured his eardrums in 1998, he has had 
recurrent Eustachian tube dysfunction, recurrent episodes of 
otitis media and pressure, popping, and pain sensations 
intermittently of the ears.  He also reported that his 
hearing fluctuates depending on the status of his ears.  Upon 
examination, the eardrums were normal.  The right ear was 
thickened and somewhat moist but intact; and the left eardrum 
was perfectly normal.  The diagnosis was of status post 
ruptured eardrums, spontaneous healing and Eustachian tube 
dysfunction in 1998, secondary to a diving incident, with 
subsequent recurrent bouts of otitis media and Eustachian 
tube dysfunction necessitating antibiotic therapy 
intermittently.

Thus, the objective medical evidence reflects that the 
veteran's otitis media with Eustachian tube dysfunction is 
not manifested by suppuration or aural polyps, so as to 
warrant a compensable rating under Diagnostic Code 6201.  38 
C.F.R. § 4.87 (2005).  Similarly, during VA examination for 
ear disease in October 2002 and August 2004, the examiners 
found that both eardrums were normal; and the VA examiner in 
October 2002 also found that there was no tinnitus.  Hence, a 
separate rating for certain associated conditions is not 
warranted.  See, Note following Diagnostic Code 6201.

Under Diagnostic Code 6201, nonsuppurative otitis media is to 
be rated based on hearing impairment.  38 C.F.R. § 4.87, 
Diagnostic Code 6201.  In evaluating hearing impairment under 
Diagnostic Code 6100, disability ratings are derived by a 
mechanical application of the rating schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  See 38 C.F.R. § 4.85; see also Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  The levels of hearing impairment 
are determined by considering the pure tone threshold average 
and speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2005).  Disability ratings are assigned by 
combining a level of hearing impairment in each ear.  38 
C.F.R. § 4.85(e), Table VII (2005).

Here, the VA audiological evaluation in October 2002 shows 
that the pure tone hearing threshold levels at 1000, 2000, 
3000, and 4000 hertz were respectively, 15, 10, 5, and 5 on 
the right; and 15, 20, 10, and 5 on the left.  The results of 
that evaluation revealed an average puretone threshold 
hearing level of 9 dB for the right ear, and 13 dB for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in his right ear and 100 percent in 
his left ear.

Application of these scores to Table VI  results in a Roman 
Numeral designations of I for the right ear and I in the left 
ear.  This combination, when applied to Table VII, results in 
a non-compensable (zero percent) rating for hearing 
impairment under Diagnostic Code 6100.

For the reasons given above, the Board determines that the 
preponderance of the evidence is against the assignment of a 
compensable rating for the veteran's service-connected otitis 
media with Eustachian tube dysfunction.  38 U.S.C.A.        § 
5107(b); 38 C.F.R. § 4.3.

Skin Disorders-Residual Scar, Keloid; and Eczema

In a November 2002 rating decision, the RO granted service 
connection for residual keloid scaring of the upper right 
back and shoulder, and for eczema, with each rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Codes 7805 
and 7806, respectively.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The associated revised rating criteria are 
codified in 38 C.F.R.         § 4.118 (2005).

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
was notified of the revisions in the June 2005 Supplemental 
Statement of the Case.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective 
prior to August 30, 2002), a 10 percent rating is warranted 
if the scars are superficial and poorly nourished, with 
repeated ulceration.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective 
prior to August 30, 2002), a 10 percent rating is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  A Note following this regulatory 
code provides a 10 percent rating is assigned, when the 
requirements are met, even though the location may have been 
on tip of the finger or toe, and the rating may have exceeded 
the amputation value for the limited involvement.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
prior to August 30, 2002), the scars are also rated on 
limitation of function of the part affected.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002) provides criteria for the evaluation of 
eczema.  Under this version of Diagnostic Code 7806, a 
condition manifest by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area is rated as 10 
percent disabling.

With respect to the new criteria, under Diagnostic Code 7801 
(effective as of August 30, 2002), scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
area or areas exceeding 6 square inches (39 sq. cm.), warrant 
a 10 percent rating.

Diagnostic Code 7802 (effective as of August 30, 2002) 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater, warrant 
a 10 percent rating.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as 
of August 30, 2002) a 10 percent rating is warranted for 
superficial and unstable scars. The following notes apply 
under that code.  Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002) provides a 10 percent rating for superficial 
scars that are painful on examination. Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on the 
amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective as of 
August 30, 2002) provides for a 10 percent rating when at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed 
area is affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.

In considering the above criteria, a report of an October 
2002 VA skin disease examination shows that the veteran 
reported that he was had been told that he had eczema of his 
upper shoulder and skin area.  He reported that his head had 
a lot of flakes that never go away, and a small acne-type 
lesion on his hand.  He reported that he had a rash and 
soreness of the upper arms and shoulders.  On examination, 
the skin showed small multiple keloid formations on the 
shoulder and back behind the neck, which were about 1 to 1.5 
cm in length.  Some had slight elevation from the skin, which 
was nontender on palpation.  The arms had minimal tiny rashes 
on the hands, which were non-disfiguring.  On the head, there 
was no obvious seborrheic dermatitis or flaking of dandruff 
noted.  Sensory examination was grossly intact with pinwheel 
sensation.  

During an October 2004 VA dermatology examination, the 
veteran reported having a history of dry skin for which he 
uses a moisturizer.  He reported complaints of scars on the 
back, which are occasionally tender when they get bumped.  On 
examination, there was mild xerosis of the hands; no 
pustules, fissures, or plaques.  There were 20 follicular 
bases papules on the arms, and upper back.  There was a 2 cm 
by 1 cm triangular scar, slightly thickened, and a 1.5 by 1 
cm flat scar on the right upper back.  These were completely 
epithelialized, with no erosions or ulcer.  The report 
contains an assessment of (1) history of eczema while in 
service, minimally affected now; not disabling; (2) 2 small 
scars on right upper back, no treatment received; could be 
injected if becomes more tender or breaks down; and (3) 
acne/folliculitis-had before induction into service, 
exacerbated by heat and sun.

Regarding the scar disability, the most recent evidence shows 
that there was a 2 cm by 1 cm triangular scar, slightly 
thickened, and a 1.5 by 1 cm flat scar on the right upper 
back.  These were completely epithelialized, with no erosions 
or ulcer.  The medical evidence does not show: that the scars 
involve any disfigurement of the head, face, or neck; 
limitation of function; that they are poorly nourished, with 
repeated ulceration; or that they are tender and painful on 
objective demonstration.  Therefore a compensable disability 
rating under the old regulations is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (effective 
prior to August 30, 2002).

The medical evidence also does not show that the scars 
involve disfigurement, and specifically do not involve 
disfigurement of the head, face or neck.  Nor are the scars 
shown: to be deep and exceeding an area of 6 square inches; 
to cause limited motion; to be unstable or painful on 
examination; or to cause limitation of function in any way.  
Therefore a compensable disability rating under the revised 
regulations is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805 (effective August 
30, 2002).

Regarding the eczema, the most recent medical evidence shows 
that there is mild xerosis of the hands; and no pustules, 
fissures, or plaques.  There were 20 follicular bases papules 
on the arms, and upper back.  The medical evidence does not 
show that the veteran's service-connected eczema involves 
exfoliation, exudation or itching of an exposed surface.  
Therefore a compensable disability rating under the old 
regulations is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (effective prior to August 30, 2002).

The medical evidence also does not show that the eczema 
involves at least five percent of the entire body or exposed 
area; or that intermittent systemic therapy such as 
corticosteroids or other immuno-suppressive drugs are 
required.  The evidence also does not show that the eczema 
results in any scars constituting disfigurement of the head, 
face, or neck.  Nor does the evidence show that the eczema 
results in deep scars causing limited motion; involves an 
area of at least 144 square inches; results in scars which 
are unstable or painful on examination; or results in 
limitation of function.  Therefore a compensable disability 
rating under the revised regulations is not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7806 (effective August 30, 2002).

A compensable rating is not warranted under any potentially 
applicable diagnostic code in effect prior to, or from August 
30, 2002.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The evidence is insufficient to show that the 
symptoms of either of the skin disorders, overall, are more 
accurately described in terms which would warrant a 
compensable disability rating as indicated in the paragraphs 
above.

Based on the foregoing, the Board concludes that neither of 
the veteran's two skin disabilities-residual scar, keloid, 
or eczema-are manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for a 
compensable rating under either the old or new criteria.  See 
38 C.F.R. § 4.7.  Accordingly, the preponderance of the 
evidence is against the claims, and the claims must be 
denied.

C.  Other Matters

The clinical presentation of the veteran's service-connected 
disabilities on appeal is neither unusual nor exceptional as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board observes that there is no showing that such 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned ratings), and 
none of the conditions is shown to warrant any frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board determines that the criteria for submission for 
consideration of extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Entitlement to service connection for allergic rhinitis and 
sinusitis is granted.

Entitlement to an initial compensable rating for otitis media 
with Eustachian tube dysfunction is denied.

Entitlement to an initial compensable rating for residual 
keloid scaring, upper right back and shoulder, is denied.

Entitlement to an initial compensable rating for eczema is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


